Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 1 of 36 PageID 1383
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 2 of 36 PageID 1384
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 3 of 36 PageID 1385
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 4 of 36 PageID 1386
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 5 of 36 PageID 1387
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 6 of 36 PageID 1388
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 7 of 36 PageID 1389
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 8 of 36 PageID 1390
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 9 of 36 PageID 1391
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 10 of 36 PageID 1392
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 11 of 36 PageID 1393
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 12 of 36 PageID 1394
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 13 of 36 PageID 1395
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 14 of 36 PageID 1396
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 15 of 36 PageID 1397
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 16 of 36 PageID 1398
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 17 of 36 PageID 1399
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 18 of 36 PageID 1400
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 19 of 36 PageID 1401
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 20 of 36 PageID 1402
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 21 of 36 PageID 1403
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 22 of 36 PageID 1404
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 23 of 36 PageID 1405
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 24 of 36 PageID 1406
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 25 of 36 PageID 1407
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 26 of 36 PageID 1408
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 27 of 36 PageID 1409
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 28 of 36 PageID 1410
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 29 of 36 PageID 1411
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 30 of 36 PageID 1412
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 31 of 36 PageID 1413
Case 3:18-cv-00161-N Document 69 Filed 08/26/19   Page 32 of 36 PageID 1414
Case 3:18-cv-00161-N Document 69 Filed 08/26/19                      Page 33 of 36 PageID 1415
     Case 3:18-cv-00161-N Document 25 Filed 07/10/18                Page 16 of 18 PageiD 209


4.       I understand that I am to retain all documents or materials designated as or containing

         Confidential Information, Confidential Attorney Eyes Only Information or Restricted

         Confidential Source Code in a secure manner, and that all such documents and materials

         are to remain in my personal custody until the completion of my assigned duties in this

        matter, whereupon all such documents and materials, including all copies thereof, and

         any writings prepared by me containing any Confidential Information, Confidential

        Attorney Eyes Only Information or Restricted Confidential Source Code are to be

         returned to counsel who provided me with such documents and materials.

5.      Promptly upon termination ofthis action, I will return all documents and things

         designated as Confidential," Confidential Attorney Eyes Only," or "Restricted

         Confidential Source Code'' that came into my possession, and all documents and things

        that I have prepared relating thereto, to the outside counsel for the party by whom I am

         employed.

6.      I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

        Protective Order in this action.

I declare under penalty of perjury that the foregoing is true and correct.

Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Date - - - - - - - - - - - - - - - - - -




                                                 16

                                                 35
Case 3:18-cv-00161-N Document 69 Filed 08/26/19                    Page 34 of 36 PageID 1416
     Case 3:18-cv-00161-N Document 25 Filed 07/10/18               Page 17 of 18 PageiD 210



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 ESCORT INC.,                                     §
 an Illinois Corporation,                         §
         Plaintiff,                               §
                                                  §
 v.                                               §   CIVIL ACTION NO: 3:18-cv-00161-N
                                                  §
 UNIDEN AMERICA CORPORATION,                      §
 a Delaware Corporation,                          §
       Defendant.                                 §



                              EXHIBIT B
          CONFIDENTIALITY AGREEMENT FOR THIRD-PARTY VENDORS
        I, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _, declare that:

7.      My address is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

        My current employer is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

        My current occupation is_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

8.      I have received a copy of the Protective Order in this action. I have carefully read and

        understand the provisions ofthe Protective Order.

9.      I agree not to use any Confidential Information, Confidential Attorney Eyes Only

        Information or Restricted Confidential Source Code disclosed to me pursuant to the

        Protective Order except for purposes of the above-captioned litigation and not to disclose

        any of this information to persons other than those specifically authorized by the

        Protective Order, without the express written consent of the party who designated the

        information as confidential or by order of the presiding judge.

10.     Promptly upon termination of this action, I will return all documents and things

        designated as Confidential," Confidential Attorney Eyes Only," or "Restricted

        Confidential Source Code" that came into my possession, and all documents and things
                                                17

                                                36
Case 3:18-cv-00161-N Document 69 Filed 08/26/19                    Page 35 of 36 PageID 1417
  Case 3:18-cv-00161-N       Document 25 Filed 07/10/18           Page 18 of 18 PageiD 211



      that I have prepared relating thereto, to the outside counsel for the party by whom I am

      employed.

II.   I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

      Protective Order in this action.

      I declare under penalty of perjury that the foregoing is true and correct.

Signature------------------
Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___




                                               18

                                               37
Case 3:18-cv-00161-N Document 69 Filed 08/26/19                    Page 36 of 36 PageID 1418


FISH.
                                                                         Fi~h   &   Richnrd~on    I'. C.
                                                                         1717 :'dain Street
                                                                         Suite .'iOOO
                                                                         Dalla,,, TX 7.'i!W I
 August 15,2019
                                                                         21 + H 7 :J070 111<1in
                                                                         214 H7 ~091 bx

 Thomas W. Humphrey
 c/o Wood Herron and Evans LLP                                           David B. Conrad
 2700 Carew Tower                                                        Principal
                                                                         Colll'ad@fr.(OIIl
 441 Vine Street                                                         +I 214 7GO 6158 dirw
 Cincinnati, OH 45202


 Re:    Escort Inc. v. Uniden America Corporation
        USDC-N.D. Tex.-CaseNo. 3:18-cv-161-N

 Dear Mr. Humphrey:

 I am writing to you on behalf of my client, Uniden America Corporation ("Uniden"), the defendant
 in the above-referenced litigation ("Escort Case"). Uniden believes that you may have documents
 and information relevant to the Escort Case and thus has issued subpoenas for your deposition on
 October 30, 2019, and requiring the production of documents on September 10, 2019. The specific
 times and locations for the deposition and the production of documents are set forth in the
 accompanying subpoenas.

 I encourage you to contact me directly with any questions you may have regarding the subpoenas.
 Moreover, please let me know if it would be more convenient for you to send us the requested
 documents electronically. If so, we can provide you with a link to securely upload documents. I look
 forward to hearing from you soon.



 Very truly yours,




 David B. Conrad
 Principal

 DBC/crh




 fr.com
